Citation Nr: 0104635	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-49 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a heart disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant retired from active military service in 
February 1990 with more than 20 years of active duty.  

The appellant initially filed a claim for service connection 
for an enlarged heart in January 1994 based on evidence of 
mild cardiomegaly shown on a chest X-ray taken at his January 
1990 retirement examination.  That retirement examination 
report also noted that an EKG had revealed ischemic changes 
unchanged, and that an echocardiogram had revealed mild left 
ventricular hypertrophy and mitral valve bowing.  The claim 
was remanded in August 1996 for additional development.  

An October 1996 heart examination report noted that the 
appellant had provided past medical history of a one year 
period of elevated blood pressure for which he had received 
treatment, and of having undergone a three month work-up at 
Fox Army Hospital after which he was told that he had some 
heart problems with a poor blood supply to the heart.  The 
examiner reported that the heart seemed to be slightly 
enlarged both right and left with a short systolic murmur on 
the apex, that blood pressure was 132/74, and that diagnoses 
included essential hypertension and coronary artery stenosis 
with coronary insufficiency.  However, the examiner did not 
include any opinion as to the etiology of those 
cardiovascular disabilities.  

The Board notes that service medical records show that 
electrocardiograms (EKG) in September 1989 and at the January 
1990 retirement examination were considered abnormal and 
revealed a first degree atrioventricular (AV) block with ST 
and T wave abnormality.  An EKG taken during a period of VA 
hospitalization in October 1991 was interpreted as showing a 
"slight first degree AV block with nonspecific ST changes."  
An EKG taken in conjunction with the October 1996 VA 
examination was also considered abnormal, and included a 
notation of "T wave abnormality, consider inferolateral 
ischemia."  

The claim was again remanded in February 1999 for the purpose 
of obtaining additional medical records and evaluation of the 
claims file, to include an opinion as to whether it was as 
likely as not that the appellant had a heart disorder that 
had had its origin in service.  Medical records received from 
Fox Army Hospital, dated between April 1990 and October 1996, 
show occasional elevated blood pressure readings from 
December 1990 to October 1996, and a notation of mild 
hypertension in March 1996.  The VA physician who reviewed 
the claims file in July 1999, an ophthalmologist in family 
practice, noted the October 1996 VA examination diagnoses, 
which appear to have been based on history provided by the 
appellant, and stated that, while he did not believe it was 
possible to establish without a doubt that heart disease was 
present during the appellant's period of military service, it 
was his opinion that it was as likely as not that the 
appellant had a heart disorder that had its origin in 
military service.  However, the physician did not indicate 
the nature of the heart disorder he felt had had its origin 
in service.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.103(a).  The United States Court of Veterans 
Appeals (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Because the medical 
evidence of record is unclear as to what heart disorder(s) 
the appellant may currently have, and whether any such 
identifiable heart disorder(s) began in service, the Board 
finds that the claim must be remanded in order to obtain 
additional medical evidence and to insure that the appellant 
receives his procedural due process rights.  Therefore, the 
claim is remanded for the following actions:  

1.  The RO should arrange for a records review 
by a cardiologist.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the cardiologist prior to the 
examination.  He should be requested to 
identify all current heart disorders and to 
express an opinion as to whether it is at least 
as likely as not that any current heart 
disorder had its origin in service.  The 
cardiologist should provide complete rationale 
for all conclusions reached.  Any examination 
and testing thought necessary should be 
performed.

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


